t c memo united_states tax_court leroy and shirley combs petitioners v commissioner of internal revenue respondent docket no filed date leroy and shirley combs pro sese dale a zusi for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined a dollar_figure deficiency a dollar_figure sec_6651 a addition_to_tax and a dollar_figure sec_6662 penalty relating to petitioners’ federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioners failed to report income for and are liable for a sec_6651 addition to - - tax a sec_6662 accuracy-related_penalty and a sec_6673 penalty for advancing frivolous and groundless arguments findings_of_fact petitioners husband and wife resided in fresno california at the time their petition was filed in petitioners created and diverted their taxable_income to seven trusts petitioners funded the trusts with their real_property and businesses including rental properties two day care centers and a print shop payments for services rendered rental income and other funds were deposited in the trusts’ bank accounts petitioners drew numerous checks on these accounts petitioners on date filed their income_tax return and reported no federal_income_tax liability u s fiduciary income_tax returns for the taxable_year were filed on june and for the seven trusts collectively the trusts reported as their gross_receipts all income earned by petitioners in in respondent audited petitioners return reconstructed their income disallowed their unsubstantiated deductions determined income and self-employment_tax deficiencies and imposed a sec_6651 addition_to_tax and a sec_6662 penalty petitioners failed to comply with this court’s date order to file response to request for admissions and date order to compel responses to interrogatories and documents and have made no meaningful attempt to participate in administrative proceedings or the discovery process at trial respondent requested that the court impose a penalty pursuant to sec_6673 despite several warnings by this court mr combs persistently asserted why he believes taxes are unconstitutional opinion at the outset we note that petitioners failed to cooperate with respondent and as a result pursuant to sec_7491 have the burden_of_proof petitioners’ primary contention is that respondent’s determinations are not entitled to a presumption of correctness we disagree respondent’s determinations were supported by substantive evidence that the taxpayer received unreported income see 774_f2d_932 9th cir holding that once the government introduces evidence linking the taxpayer with income producing activity the burden shifts to the taxpayer to establish that the deficiency determination is arbitrary or erroneous 596_f2d_358 9th cir revg 67_tc_672 pbetzoldt v commissioner 92_tc_661 discussing court_of_appeals for the ninth circuit authorities petitioners had unfettered control of trust property petitioners had signatory authority over and drew checks on trust bank accounts in - - addition petitioners resided in encumbered and sold real_property they transferred to the trusts respondent’s determinations are not arbitrary or erroneous and are entitled to a presumption of correctness petitioners diverted income from their businesses to several trusts these payments are ineffective assignments of income thus the diverted income is taxable to petitioners see 281_us_111 27_tc_413 affd 255_f2d_128 10th cir in addition petitioners did not contest any of respondent’s determinations e income determination liability for self- employment_tax and liability for a sec_6651 addition_to_tax and sec_6662 penalty accordingly these determinations are sustained 290_us_111 33_tc_656 petitioners instituted these proceedings primarily for delay repeatedly advanced frivolous and groundless arguments and failed to comply with orders of this court or cooperate with respondent despite this court’s warnings mr combs persistently asserted frivolous constitutional arguments we therefore impose a dollar_figure sec_6673 penalty contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered for respondent
